UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-6949


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BARRY ELIJAH DAVIS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Marvin J. Garbis, Senior District
Judge. (1:06-cr-00005-MJG-1; 1:08-cv-02963-MJG)


Submitted:   June 28, 2010                 Decided:   July 15, 2010


Before MOTZ, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Barry Elijah Davis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Barry      Elijah    Davis     seeks       to    appeal        the     district

court’s orders denying relief on his 28 U.S.C.A. § 2255 (West

Supp. 2009) motion and Fed. R. Civ. P. 60(b) motion.                               The orders

are not appealable unless a circuit justice or judge issues a

certificate of appealability.              28 U.S.C. § 2253(c)(1) (2006).                     A

certificate        of     appealability          will      not     issue       absent        “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                   When the district court denies

relief   on    the      merits,   a   prisoner         satisfies      this    standard      by

demonstrating         that    reasonable         jurists      would     find       that     the

district      court’s     assessment       of     the    constitutional            claims   is

debatable     or     wrong.       Slack    v.     McDaniel,      529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,      and    that       the    motion   states       a     debatable

claim of the denial of a constitutional right.                         Slack, 529 U.S.

at 484-85.

              We have independently reviewed the record and conclude

that Davis has not made the requisite showing.                          Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                       We dispense with oral

argument because the facts and legal contentions are adequately

                                             2
presented in the materials before the court and argument would

not aid the decisional process.

                                                     DISMISSED




                                  3